This was a motion in arrest of a judgment, or a motion to vacate and set aside a judgment because the trial court, through clerical error, imposed a sentence of from 7 to 10 years in the penitentiary upon the conviction of the plaintiff in error of burglary, the jury having fixed the punishment at from 3 to 5 years. However, *Page 151 
pursuant to the direction of the judgment of the Supreme Court in Heard v. Gill, 204 Ga. 261 (49 S.E.2d 656), same being a review of a petition for writ of habeas corpus brought by the plaintiff in error herein, the judgment and sentence complained of by this proceeding has been vacated and set aside, and in lieu thereof the plaintiff in error has been sentenced in accordance with the verdict of the jury. Therefore, upon motion of the solicitor-general to dismiss the writ of error, and it appearing that the matter before this court has now become a moot question, the bill of exception is
Dismissed. MacIntyre, P. J., and Gardner, J., concur.
                        DECIDED DECEMBER 3, 1948.